Judgments and orders affirmed, with one biH of costs. Memorandum: The plaintiff sued the defendants for damages for personal injuries which she alleges she received as the result of their negEgence. She charges that the defendant Conner, whüe driving his four-horse team on the fair grounds, carelessly permitted one of his horses to knock her down and trample upon her. She charges that the defendant agricultural society faded to use proper precautions for her safety whüe at the fair grounds upon its invitation. The issues and the legal principles involved were adequately and impartiaEy submitted to the jury by the trial judge. Assuming that the proofs were sufficient to take the case to the jury on the question of the negEgence of the defendant agricultural society, the verdict of no cause for action is amply supported by the greater weight of evidence. Whether the plaintiff was struck by one of the horses and, if so, whether the team was carelessly driven by the defendant Conner, clearly presented questions of fact for the jury and we beEeve that its verdict in favor of this defendant is not against the weight of evidence. We find no prejudicial error in the admission of evidence of general usage and practice at similar fairs. (Shannahan v. Empire Engineering Corp., 204 N. Y. 543, 549; United States V. Co. v. Schlegel, 143 id. 537, *844544.) All concur. (The judgments are for the defendants in a negligence action. The orders deny motions for a new trial.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.